                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

U.S. SECRETARY OF THE DEPARTMENT
OF HOUSING AND URBAN DEVELOPMENT,

      Plaintiff/Counter-Defendant,                      Case No. 19-cv-10463
                                                        Hon. Matthew F. Leitman
v.

MONIQUE CARTER,

     Defendant/Counter-Plaintiff.
__________________________________________________________________/

           ORDER DENYING MOTION TO DISMISS (ECF No. 6)

      On February 10, 2020, the Court held a hearing on Counter-Defendant HUD’s

Motion to Dismiss (ECF No. 6). For the reasons stated on the record, the Court

DENIES WITHOUT PREJUDICE HUD’s motion. The parties shall proceed with

the settlement framework as discussed on the record and keep the Court advised on

their progress.

      IT IS SO ORDERED.


                                     s/Matthew F. Leitman
                                     MATTHEW F. LEITMAN
                                     UNITED STATES DISTRICT JUDGE
Dated: February 11, 2020




                                       1
       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on February 11, 2020, by electronic means and/or
ordinary mail.

                                     s/Holly A. Monda
                                     Case Manager
                                     (810) 341-9764




                                       2
